Case 9:18-cv-81276-RLR Document 94 Entered on FLSD Docket 08/23/2019 Page 1 of 4




                      ·. ·.UNITED STATES DISTRICT COURT
                          SOUTHERN DISTRICT OF FLORIDA

                 C_ASE NO. 9:1.8-CV-81276-ROSENBERG/REINHART




                              l
Case 9:18-cv-81276-RLR Document 94 Entered on FLSD Docket 08/23/2019 Page 2 of 4




     Tax Year 2008
                                                   Part II                 Part IV
                                                   (financial interest)    (signature or other authority)
     VP Bank (BVI) Ltd. (No. xl.830)
           Ayaba                                      X
     VP Bank (No. x8.038)
           Stiftung Lionette                                                  X
     Sparkasse Bodensee (No. x4449)
            Georgeta Dadurian                                                X
     Tax Year 2009
                                                   Part II                 Part IV
                                                   (financial interest)    (signature or other authority)

     Rahn & Bodmer (No. x9706)
           Ayaba                                     x·
     VP Bank (BVI) Ltd. (No. xl.830)
           Ayaba                                      X
     Sparkasse Bodensee (No. x4449)
            Georgeta Dadurian


     Tax Year 2010
                                                   Part II                 Part IV
                                                   (financial interest)    (signature or other authority)
     Rahn & Bodmer (No. x9706)
           Ayaba                                       X
     Sparkasse Bodensee (No. x4449)
            Georgeta Dadurian                                                X
     Once you have placed an X either on a line corresponding to Part II (:financial interest) or a line
     corresponding to Part IV (signature or other authority) for each account for each Tax Year,
     please proceed to Question 2 of this verdict form.
 \




                                                      2
Case 9:18-cv-81276-RLR Document 94 Entered on FLSD Docket 08/23/2019 Page 3 of 4




   QUESTION#2

   For each account and each Tax Year, was Defendant Dadurian's failure to timely report
   her relationship to the account by the relevant reporting deadline willful?

   Please answer this question with respect to each account and Tax Year by placing an X either on
   the line corresponding to "Yes" or the line corresponding to ''No" for each account.

   Tax Year 2007
                                               Yes                   No
   VP Bank (BVI) Ltd. (No. xl.830)
         Ayaba                                                         X
   VP Bank (BVI) Ltd. (No. x2.140)
         Shoremont Resources                                            X
   Frankfurter Bank (Nos. x0.l 75/x2.318)
          Daniela Dadurian                        X
   VP Bank (No. x8.038)
         Stiftung Lionette                                                X
   Sparkasse Bodensee (No. x4449)
          Georgeta Dadurian                                               X
   Tax Year 2008
                                               Yes                   No
   VP Bank (BVI) Ltd. (No. xl .830)
         Ayaba                                   X
   VP Bank (No. x8.038)
         Stiftung Lionette                                                X
   Sparkasse Bodensee (No. x4449)
          Georgeta Dadurian                                               X.
   Tax Year 2009
                                               Yes                   No

   Rahn & Bodmer (No. x9706)
         Ayaba                                   i
   VP Bank (BVI) Ltd. (No. xl.830)
         Ayaba                                    'f
                                                  3
Case 9:18-cv-81276-RLR Document 94 Entered on FLSD Docket 08/23/2019 Page 4 of 4




   Sparkasse Bodensee (No. x4449)
          Georgeta Dadurian


   Tax Year 2010
                                                           Yes        No
   Rahn & Bodmer (No. x9706)
         Ayaba                                               'A
   Sparkasse Bodensee (No. x4449)
          Georgeta Dadurian


   You have finished your deliberations. Please have the foreperson sign and date the verdict form.

   SO SAY WE ALL.
   Foreperson's signature: -         ,.......;-   ------
                                 7
   Date:   8 - J. ~ - f/..o{9'




                                                             4
